Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Davidson (Reg. # 30,251) on 09/20/2021.

The claims have been amended as follows: 


Claim 5, line 10, change “shaft;” to – shaft; and --

Claim 10, line 9, change “pair” to – a pair –

Claim 11, line 1, change “claim 10,” to – claim 9, --

Claim 12, line 1, change “claim 9” to – claim 11 –

Reasons for Allowance
Claims 1-14 are allowed.
none of the prior arts of record individually or in combination discloses or render obvious the limitation of independent claim 1.
The closest prior art of record is Gleine et al. (US 2001/0038058). Gleine discloses a shutter mechanism (4 with 17a, 17B, Fig. 2-3) connected to a linkage to close the cut-out opening in response to the wing leading edge slat moved from the extended condition to the retracted condition thereof, but the claim requires the shuttering mechanism closes the cutout opening when the wing leading edge slat is moved from a retracted condition to a deployed condition. Additionally, none of the prior arts of record individually or in combination discloses or renders obvious an aircraft wing comprising the shutter mechanism with a shutter door, linkage assembly, and torsion spring assembly as recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642